DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over ISO 13357-2, hereinafter “ISO” in view of Vassarotti (U.S. 6,375,855 B1).  As shown in figure 2, ISO teaches a liquid hydrocarbon filterability system comprising a liquid fuel (oil) sample container and membrane filter 5 (6.1); a filtered outlet pipe (shown above container 6) downstream of the filter; a measurement element 6 in fluid communication with the outlet piping and configured to measure an amount of fuel passing through the filtration  media element in response to an applied pressure; and a source of compressed pressure air or nitrogen (an inert gas) 1 (5.4) that is applied constantly (maintained; see 9.4 and 9.6) [as in claim 1], wherein the .

ISO teaches his pressure vessel to include a lidded funnel and funnel support having the membrane therebetween and depicts (figure 2) a filtered outlet pipe descending therefrom to a container 6.  But it is not clear if the filtered fuel outlet piping is positioned within the liquid fuel sample container and extends through a sealed lid element thereof.  However, such is taught by Vassarotti (U.S. 6,375,855 B1).

    PNG
    media_image1.png
    460
    411
    media_image1.png
    Greyscale

in the lid) to drive liquid to be filtered through a membrane 3 to a downstream tube 43 through a lid element sealed to the container (note the o-ring seals 41, 42) and to a filtrate reservoir 4’ [as in claims 1, 10 and 19].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the outlet tube/membrane/containers arrangement of Vassarotti in the invention of ISO, since Vassarotti teaches the benefit of an arrangement that is also for static filtration in a laboratory environment and uses over-pressure of a container to effect filtration (col. 6, line 54 to col. 7, line 37).

As for claims 2-4, 9 and 21-22, ISO teaches his pressurized vessel to be at least 350 ml [which is the same as greater than .35 liters] (6.1); a filtration media mean pore size of 0.8 micrometers (6.2); a filtration area of 130 +/- 60 mm2 (6.1); and a compressed gas and regulator system supplying gas between 50 kPa to 200 kPa.  However, it is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to size up or down the apparatus depending upon the characteristics of the environment of use, desired volumetric flow capacity, the filtering media used, and the characteristics of the oil to be tested.  Also, ISO teaches changing the pressure of the compressed gas applied depending upon the the viscosity of the oil being tested (9.4) which would depend on environmental conditions, including temperature.  

As for claim 6, the container 6 of ISO measures the volume of fuel (oil) passing through the filter.  

As for claim 7, Applicant’s flow meter is broadly claimed and is taught by ISO’s timing device (6.6) and his graduated cylinder that provides volume/time or volumetric flow rate (see figure 3 and section 9.8).

As for claim 8, Applicant is reminded that the material worked upon does not limit apparatus claims.  See MPEP 2115.  However, ISO states that his device can be used for other fluids, as long as they are not fire-resistant (see the introduction section).   


Claim 7 is alternately rejected under 35 U.S.C. 103(a) as being unpatentable over ISO 13357-2, hereinafter “ISO” in view of Vassarotti and in further view of Louvel (U.S. 3,872,710).  

Alternately, claim 7 is also rejected in further view of Louvel.  Louvel teaches a flow measurement element (flow meter 11) in fluid communication with a filtered fuel outlet piping 19 [as in claim 7].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the flow meter of Louvel instead of the graduated container and timer of the modified ISO, for the benefit of automating a manual activity and since Louvel teaches there of multiple ways to measure flow rate when determining filterability of a hydrocarbon (col. 4, lines 39-42).   


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claims further distances the elected invention from the nonelected method invention of claims 11-17 such that rejoinder would be inappropriate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778